Citation Nr: 1207924	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  05-39 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for residuals of a back injury.

3.  Entitlement to service connection for residuals of a leg injury.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder.  

6.  Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to June 1972.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO).

In December 2008, the Board denied service connection for residuals of neck, leg, and back injury(ies), found that new and material evidence had been received sufficient to reopen claims for service connection for a skin disorder, an acquired psychiatric disorder, and a gastrointestinal disorder, and denied those claims on the merits.  The Veteran appealed the portion of the December 2008 Board decision that denied service connection for the above disabilities to the United States Court of Appeals for Veterans Claims (Court).  In December 2009, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the portion of the Board's decision that denied service connection for the above disabilities, and remanding the claims to the Board for further proceedings consistent with the joint motion.  In March 2010, the Board remanded these claims for additional development in compliance with the December 2009 Court Order.    

The issue of entitlement to service connection for prostate cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has residuals of a neck injury that was incurred in service.  

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has residuals of a back injury that was incurred in service.  

3.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has residuals of a leg injury that was incurred in service.  

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a skin disorder that was incurred in service.  

5.  There is no competent and credible evidence establishing that the Veteran currently has a gastrointestinal disability.  


CONCLUSIONS OF LAW

1.  A neck disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

2.  A back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

3.  A leg disability was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).

4.  A skin disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

5.  The criteria for establishing service connection for a gastrointestinal disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the Board's favorable disposition to allow the claims for service connection for a skin disorder and residuals of a neck, back, and leg injury(ies), the Board finds that no discussion of VCAA compliance is necessary for these issues.  

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in September 2003 and January 2004 letters issued prior to the decision on appeal and a subsequent March 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for a gastrointestinal disorder, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2006 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last readjudicated in November 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, and a VA examination report.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and peptic ulcers or arthritis of the neck, back, or leg becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Residuals of a Neck, Back, and Leg Injury(ies)

The Veteran contends that while stationed at Fort Bragg in North Carolina, he injured his neck, back, and legs while training as a paratrooper.  He asserts that he was treated for these injuries in field hospitals.  He also maintains that he was in a jeep accident during service.  

The Board notes that service treatment records are negative for any complaints, diagnoses, or treatment for any neck, back, or leg injuries.  On separation examination in May 1972, the Veteran made no complaints regarding his joints and spine, and his joints and spine were found to have no abnormalities.  However, the Veteran submitted September 2003 lay statements from two fellow servicemen and his father.  The Veteran's former fellow servicemembers confirmed that the Veteran was treated in the field for injuries to the neck, back, and legs sustained while training as a paratrooper in late 1971 or early 1972.  The Veteran had descended to the ground much faster than normal when his parachute did not fully employ and appeared to have injured his neck, legs, and back.  One of the Veteran's fellow servicemen also recalled that for a number of weeks, the Veteran's neck was swollen and he used a cane.  He also recalled an incident whereby the Veteran was involved in a jeep accident.  The Veteran's father attested to the fact that the Veteran came home during service to recuperate from an injury related to a parachute jump.  He remembered that the Veteran had red marks around his neck.  At the time, the Veteran had told him that he also injured his back and legs in the jump.  Since the Veteran's father and fellow servicemembers are competent to report the occurrence of the in-service incident, the Board concedes the occurrence of the in-service parachuting injury.  

A post-service VA medical report dated in November 1986 indicates that the Veteran was treated for chronic severe back pain.  A September 2005 private medical report shows, in pertinent part, that the Veteran had a diagnosis of degenerative L4-5 disc disease.  

In March 2010 and November 2010 letters, the Veteran's private treating physician reported that the Veteran had been his patient for nearly thirty years.  He stated that over the years, the Veteran had had progressively worsening neck, leg, and low back pain, stiffness, and decreased range of motion.  He indicated that the Veteran had difficulty in bending, lifting, reaching, and standing/walking for moderate periods of time.  He found that the Veteran had a significant muscle problem which decreased his ability to perform many activities.  The physician opined that the Veteran's chronic musculoskeletal ailments could be traced back to his period of service when, as a paratrooper, his parachute failed to fully open.  Additionally, the physician found that the Veteran's neck, low back, and legs were further traumatized in service when his jeep rolled over in an accident.  He concluded that the Veteran's current neck, back, and leg problems originated during his period of service, continued today, and would worsen as he aged.  

The record indicates that the Veteran has a diagnosis of a low back disability.  Regarding neck and leg residuals, the Veteran's treating physician found that the Veteran had progressively worsening neck and leg pain, stiffness, and decreased range of motion.  He indicated that the Veteran had difficulty in bending, lifting, reaching, and standing/walking for moderate periods of time.  He found that the Veteran had a significant muscle problem which decreased his ability to perform many activities.  The Board notes that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  However, the evidence shows that in addition to neck and leg pain, the Veteran has decreased range of motion and functional difficulties.  Additionally, the Veteran's physician has determined that he has a significant neck and leg muscle problem.  Therefore, the Board finds that the Veteran currently also has a neck disability and a leg disability.  

The Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran incurred injuries to his neck, back, and legs from parachuting during his period of active service.  Additionally, the Veteran's treating physician has opined that the Veteran's current neck, back and leg disabilities are related to his in-service parachuting accident.  The Veteran must be afforded the benefit of the doubt, and the Board, therefore, finds that the Veteran has residuals of a neck, back, and leg injury that was incurred during active service. 

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical evidence supports the Veteran's claims, service connection for residuals of a neck, back, and leg injury(ies) is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for residuals of a neck, back, and leg injury(ies) is warranted.  The competent evidence of record shows that the Veteran's neck, back, and leg disabilities had their onsets during his period of active service.  Therefore, the Board concludes that residuals of a neck, back, and leg injury(ies) were incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that residuals of a neck, back, and leg injury(ies) were incurred in service and the Veteran's claims for service connection for residuals of a neck, back, and leg injury(ies) are granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disorder

The Veteran contends that he has a skin disorder that had its onset during his period of service.    

The Board notes that service treatment records are negative for any complaints, diagnoses, or treatment for any skin disorder.  On separation examination in May 1972, the Veteran made no complaints regarding his skin, and his skin was found to have no abnormalities.  However, the Veteran submitted a September 2003 lay statement from a fellow serviceman.  The Veteran's former fellow servicemember confirmed that the Veteran had been forced to dry shave during service even though he had no beard.  He stated that this caused the Veteran to develop a rash from shaving.  He also reported that the Veteran's face and chin became bumpy and sometimes bled while he was shaving.  Since the Veteran's fellow servicemember is competent to report the occurrence of the in-service incident, the Board concedes the occurrence of the in-service facial rash and bleeding.  

In a March 2010 letter, the Veteran's private treating physician stated that upon entering service, the Veteran had been forced to dry shave.  He opined that this dry shaving had caused the onset of pseudofolliculitis barbae, which the Veteran had had ever since service.  

The Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board notes that the Veteran incurred a rash on his face during his period of active service.  Additionally, the Veteran's treating physician has opined that the Veteran's current pseudofolliculitis barbae is related to his in-service dry shaving.  The Veteran must be afforded the benefit of the doubt, and the Board, therefore, finds that the Veteran has a skin disorder that was incurred during active service. 

Although the Board is not required to accept medical authority supporting a claim, VA must provide reasons for rejecting that evidence and, more importantly, must provide a medical basis other than its own unsubstantiated conclusions in support of a determination.  Jones v. Principi, 16 Vet. App. 219 (2002); Smith v. Brown, 8 Vet. App. 546 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Here, because the only medical evidence supports the Veteran's claim, service connection for a skin disorder is warranted.  VA should not seek an additional medical opinion where favorable evidence in the record is unrefuted.  Mariano v. Principi, 17 Vet. App. 305 (2003).  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a skin disorder is warranted.  The competent evidence of record shows that the Veteran's skin disorder had its onset during his period of active service.  Therefore, the Board concludes that a skin disorder was incurred in service.  Accordingly, the Board finds that the evidence shows that it is at least as likely as not that a skin disorder was incurred in service and the Veteran's claim for service connection for a skin disorder is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Gastrointestinal Disorder

Service treatment records show that the Veteran complained of dizziness and vomiting on one occasion in December 1970 and that he was noted to have a history of vomiting after meals.  There were no positive findings.  On separation examination in May 1972, the Veteran made no gastrointestinal complaints, and his gastrointestinal system was found to have no abnormalities.  

At a February 1973 VA examination, the Veteran reported a history of heartburn for the last two years.  He indicated that he had experienced episodes of regurgitation.  There was no history of a peptic ulcer.  Evaluation of the abdomen was negative, and the Veteran did not keep an appointment for an upper gastrointestinal series.  The examiner found no gastrointestinal diagnosis.  

Post-service private treatment records dated from October 1993 to May 1995 reflect that the Veteran made periodic complaints of nausea and upset stomach.  However, no gastrointestinal diagnoses were made at any time.  

In a September 2003 lay statement, one of the Veteran's fellow servicemen reported that the Veteran was constantly treated for a nervous stomach during service.  He stated that the Veteran often vomited after meals.  He recalled that the medical personnel in service had attributed the Veteran's symptoms to his nerves.  

The Board acknowledges that the Veteran complained of vomiting on one occasion during service.  However, such is not indicative of the current presence of a gastrointestinal disorder.  Since his current claim was filed in July 2002, the February 1973 VA examination and private treatment records from 1993 to 1995 revealed that there was no gastrointestinal disability present.  In fact, the February 1973 VA examination specifically found no gastrointestinal diagnosis, and the private treatment records never indicated that the Veteran had any gastrointestinal disorder.  

Additionally, while the Veteran and his fellow serviceman are competent to describe symptoms, as laypeople, they have not shown that they have specialized training sufficient to render a diagnosis for or determine the etiology of the Veteran's stomach complaints as such requires medical testing and expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In any event, the Board finds the VA examiner and private physician's findings to be of greater probative value in this regard.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the Veteran has current subjective complaints that have not been attributed to a clinical diagnosis or underlying disability and as such, do not constitute a disability for compensation purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted).  In the absence of a chronic pathological process associated with the Veteran's stomach complaints following service, there is no reasonable basis to establish service connection.

Accordingly, in the absence of objective evidence of a current disability during 
the period of the claim, service connection for a gastrointestinal disorder is not warranted on any basis and must be denied.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for residuals of a neck injury is granted.  

Service connection for residuals of a back injury is granted.  

Service connection for residuals of a leg injury is granted.  

Service connection for a skin disorder is granted.  

Service connection for a gastrointestinal disorder is denied.  


REMAND

Additional development is needed prior to further disposition of the claim for service connection for an acquired psychiatric disorder.  

To begin with, the Veteran has reported that less than 5 months after discharge from service, he began working at the United States Government Printing Office.  He indicated that on one of his shifts, he became so nervous and ill that he had to be given Valium and sent home.  He maintained that there was medical documentation of this episode.  Since this record has not yet been requested and may be pertinent to the instant claim, it should be obtained for consideration of the appeal.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In March 2010, the Board remanded the Veteran's claims to obtain additional, outstanding evidence pertinent to the claims on appeal from Drs. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services.  The Veteran previously submitted authorization for VA to obtain records from these providers.  In April 2010 and March 2011, the RO requested that the Veteran provide an updated authorization for several of these medical providers, but no updated authorizations were provided.   

Accordingly, on remand, the Veteran should be sent another letter requesting that he provide sufficient information, and if necessary, authorization so that VA can obtain any additional, outstanding evidence pertinent to the remaining claims on appeal to include updated authorization for any of the providers listed above, if necessary.  Current procedures for obtaining records not in the custody of a Federal department or agency, as detailed in 38 C.F.R. § 3.159(c)(1), should be followed.  These procedures include making an initial request and at least one follow-up request for records, if necessary.  Care should be taken to ensure that records for the identified conditions are requested.  

If any records are not obtained, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The notice must identify the records VA was unable to obtain, and include an explanation of the efforts VA made to obtain the records, a description of any further action VA will take, and a notice that the claimant is ultimately responsible for providing the evidence.

VA's duty to assist also includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Veteran contends that he has an acquired psychiatric disorder that had its onset during his period of service.  Service treatment records show that at his December 1970 enlistment examination, the Veteran reported depression and excessive worry.  A December 1970 service treatment report reflects that the Veteran received treatment for a history of vomiting after meals as well as anxiety and tenseness.  Post-service private medical records dated from January 1981 to October 2010 show that the Veteran received intermittent treatment for major depressive disorder, generalized anxiety disorder, anxiety neurosis, posttraumatic stress disorder, and panic disorder.  The records indicate that the Veteran had suffered from psychiatric sequelae from when he was shot while employed in his duties as a police officer in November 1978.     

It remains unclear whether the Veteran's acquired psychiatric disorder is related to his period of active service, to include December 1970 treatment for anxiety and tenseness, or whether it is related to a post-service incident in November 1978 where the Veteran was shot in his duties as a police officer.  In order to make an accurate assessment of the Veteran's entitlement to service connection for his acquired psychiatric disorder, it is necessary to have a medical opinion discussing whether his disability is related to his period of active service based upon a thorough review of the record, comprehensive examination of the Veteran, and adequate rationale.  The examiner should consider the Veteran's lay statements regarding report of in-service injury or continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, the Board finds that a VA examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's medical records from the United States Government Printing Office concerning the claimed episode of nervousness and illness.  If more specific information is required to request those records, the Veteran should be asked to provide such.

2.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization so that VA can obtain any additional, outstanding evidence pertinent to the claim on appeal.  If more updated authorization is needed to obtain outstanding medical records, such should be requested from the Veteran.    

Attempts should be made to obtaining any additional evidence identified for which appropriate authorization has been provided-to particularly include records from Drs. Rida Azer, Eugene Short, Robert Collins, Lawrence Brain, Edward Rankin, Stephon Lund, Phillip Mussenden, and Civilian Health Employee Services-following current procedures set forth in 38 C.F.R. § 3.159.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, the Veteran should be notified of the records that were not obtained, the efforts taken to obtain them, further actions to be taken, and that it is ultimately his responsibility to provide the records.  Current procedures set forth in 38 C.F.R. § 3.159 should be followed.

3.  Schedule the Veteran for a VA examination to determine whether there is any relationship between any current acquired psychiatric disorder and his period of active service.  The examiner must review the claims file and the examination report should note that review.  All testing deemed necessary by the examiner should be undertaken.

The examiner is directed to provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder is etiologically related to any incidents of the Veteran's period of active service, including his December 1970 treatment for anxiety.  

The examiner must consider the Veteran's competent lay statements as to the in-service occurrence of an injury and the continuity of symptomatology since service.  A complete rationale for any opinions expressed should be provided.  If necessary, the examiner should reconcile the opinion with the other medical opinions of record.
 
4.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


